Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/CN2019/082883, filed on 04/16/2019.  
Claims 1-10 are currently pending in the instant application and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-5 and 6, drawn to a yeast producing tyrosol, constructed through a process comprising specifically the step of introducing a tyrosine decarboxylase encoding DNA sequence derived from Petroselinum crispum and an alcohol dehydrogenase encoding DNA sequence derived from Enterobacteriaceae into the yeast strain BY4741, to obtain a PcAAS- ADH recombinant yeast.

Group, II claim(s) 7 and 8, drawn to a method for constructing a yeast producing tyrosol, comprising specifically the steps of: 1) inserting PcAAS and ADH-encoding DNA sequences into an expression vector, to construct a vector-PcAAS-ADH recombinant expression plasmid; 2) constructing a PDC1 knockout cassette according to claim 3; -4-New U.S. Patent Application 3) constructing a TyrA expression cassette through a process comprising specifically the steps of: by using the genome of the yeast strain BY4741 as a template, amplifying an upstream 500 bp homology arm with .

Group, III claim(s) 9 and 10, drawn to a method of use of the yeast producing tyrosol according to claim 1 and the method for constructing a yeast producing tyrosol -5-New U.S. Patent Application comprising specifically fermenting with the yeast producing tyrosol to obtain tyrosol, wherein a medium for the fermentation is one or a mixture of glucose, fructose, sucrose, glucose and tyrosine.

2.	The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A yeast producing tyrosol of Group I, a method for constructing a yeast producing tyrosol of Group II and a method of use of the yeast producing tyrosol  of Group III, are each patentably distinct product, method of making said yeast and method of use of said yeast, i.e. method of making said product and method of use said product. The only shared technical feature of these groups is that they all relate to a method of biosynthesis of tyrosol using a yeast host cell. However, this shared technical feature is not a “special technical feature” .	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656